


110 HRES 1358 IH: Honoring the life of the Reverend Billy

U.S. House of Representatives
2008-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1358
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2008
			Mr. Shuler (for
			 himself, Mr. McDermott,
			 Mr. Bishop of Georgia,
			 Mr. David Davis of Tennessee,
			 Mr. Ehlers,
			 Mr. McGovern,
			 Mr. Hayes,
			 Mr. Boyd of Florida,
			 Mr. Lincoln Davis of Tennessee,
			 Mr. Ellsworth,
			 Mr. Calvert,
			 Mr. Ross, Mr. Boswell, Mr.
			 Tanner, Mr. Wamp,
			 Ms. Giffords,
			 Mr. McIntyre,
			 Ms. Fallin,
			 Mr. Childers,
			 Mr. Jones of North Carolina,
			 Mr. Wolf, Mr. Boren, Mr.
			 Space, Mr. Cardoza, and
			 Mr. Cramer) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the life of the Reverend Billy
		  Graham on the occasion of his 90th birthday and recognizing his decades of
		  public service and his commitment to furthering the faith of Christians around
		  the world.
	
	
		Whereas Billy Graham was born on November 7, 1918, and
			 raised on a dairy farm in Charlotte, North Carolina, where he learned the
			 values of hard work and family;
		Whereas Billy Graham committed himself to Jesus Christ at
			 the age of 16 and was ordained in 1939 into the Southern Baptist
			 Convention;
		Whereas Billy Graham graduated from Wheaton College in
			 Illinois in 1949 and studied Scriptures at Florida Bible Institute (presently
			 Trinity College);
		Whereas Billy Graham spent the years during and
			 immediately after World War II ministering to youth and members of the Armed
			 Forces in Europe and the United States;
		Whereas during the Cold War, and amidst the spread of
			 Communism, Billy Graham risked a great deal to journey to the Soviet bloc to
			 oppose state-sponsored atheism;
		Whereas Billy Graham utilized the power of his ministry to
			 speak out against apartheid in South Africa;
		Whereas Billy Graham has provided religious advice and
			 counsel to Presidents Harry S Truman, Dwight D. Eisenhower, John F. Kennedy,
			 Lyndon B. Johnson, Richard M. Nixon, Gerald R. Ford, Jimmy Carter, Ronald
			 Reagan, George H. W. Bush, William J. Clinton, and George W. Bush, numerous
			 Members of Congress, and other dignitaries, including Sir Winston Churchill,
			 Queen Elizabeth II, Margaret Thatcher, Boris Yeltsin, Mikhail Gorbachev,
			 Yitzhak Rabin, Golda Meir, Francois Mitterand, Helmut Kohl, King Hussein,
			 Indira Gandhi, and Haile Selassie;
		Whereas Billy Graham has been named as an honorary knight
			 by the Order of the British Empire, and has been the recipient of, among
			 others, the Ronald Reagan Presidential Foundation Freedom Award, the
			 Congressional Gold Medal, the Templeton Foundation Prize for Progress in
			 Religion, and the Big Brother Award;
		Whereas, since 1948, Billy Graham has been listed in
			 Gallup’s poll of the Ten Most Admired Men in the World 51 times
			 (44 times consecutively);
		Whereas Billy Graham has authored 27 books, including many
			 best-sellers, such as his memoirs, Just as I Am, as well as
			 Approaching Hoofbeats: The Four Horsemen of the Apocalypse,
			 How to be Born Again, Angels: God’s Secret
			 Agents, and the Jesus Generation;
		Whereas the Billy Graham Evangelistic Association (BGEA)
			 was formed in 1950, and ministers to the public through a weekly radio program
			 that has broadcast worldwide for over 50 years, television broadcasts on over
			 150 channels across the United States and in Canada, internationally and
			 nationally syndicated newspaper columns, a magazine published by the BGEA with
			 a circulation of over 600,000, and more than 125 evangelistic films;
		Whereas, since 1973, the BGEA World Emergency Relief Fund
			 has given more than $10 million for domestic and international disaster
			 relief;
		Whereas Billy Graham has personally reached more people
			 through his evangelism than any other preacher in history (almost 215 million
			 individuals in over 185 countries, and many more through radio and television);
			 and
		Whereas Billy Graham embodies the message conveyed in
			 scripture in Mark 16:15, Go ye into all the world and preach the Gospel
			 to every creature: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the life of the Reverend Billy Graham on the occasion of his 90th birthday and
			 recognizes his decades of public service and his commitment to furthering the
			 faith of Christians around the world.
		
